DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a visible light converting block” invokes a 35.US.S.C 112(f). A review of the specification reveals that the corresponding structure is the combination of items 111, 121, 131, 141 of fig.4, from para. [0057] of the specification. Therefore, the limitation is being interpreted as requiring items 111, 121, 131, 141 of fig.4 or its equivalent.
The limitation “a visible light converting unit” invokes a 35.US.S.C 112(f). A review of the specification reveals that the corresponding structure is items 111, 121, 131, 141 of fig.4, from para. [0057] of the specification. Therefore, the limitation is being interpreted as requiring items 111, 121, 131, 141 of fig.4 or its equivalent.
The limitation “a light holding unit” invokes a 35.US.S.C 112(f). A review of the specification reveals that the corresponding structure is item 151 of fig.4, from para. [0057] of the specification. Therefore, the limitation is being interpreted as requiring item 151 of fig.4 or its equivalent.
The limitation “an infrared light converting unit” invokes a 35.US.S.C 112(f). A review of the specification reveals that the corresponding structure is item 111 of fig.4, from para. [0037] of the 
The limitation “an infrared light electric charge holding unit” invokes a 35.US.S.C 112(f). A review of the specification reveals that the corresponding structure is item 151 of fig.4, from para. [0060] of the specification. Therefore, the limitation is being interpreted as requiring item 151 of fig.4 or its equivalent.
The limitation “a visible light converting unit” invokes a 35.US.S.C 112(f). A review of the specification reveals that the corresponding structure is items 111, 121, 131, 141 of fig.4, from para. [0057] of the specification. Therefore, the limitation is being interpreted as requiring items 111, 121, 131, 141 of fig.4 or its equivalent.
The limitation “a red light converting unit”, “a blue light converting unit” “a green light converting unit” invokes a 35.US.S.C 112(f). A review of the specification reveals that the corresponding structure is items 111, 121, 131, 141 of fig.4, from para. [0010]-[0011] of the specification. Therefore, the limitation is being interpreted as requiring items 111, 121, 131, 141 of fig.4 or its equivalent.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1; Lee et al. disclose: a visible light converting block that includes a plurality of visible light converting units (para. [0050], red pixel, green pixel & blue pixel are the visible light conversion) in which light receiving faces for receiving visible light are disposed and configured to generate electric charges in accordance with an amount of the received visible light (para. [0049]-[0051]), and a visible light electric charge holding unit configured to exclusively hold the electric charges respectively generated by the plurality of visible light converting units in periods different from each other (para. [0049]-[0052]). Lee et al. fail to teach, disclose, suggest or make obvious: an 
Regarding independent claims 9 & 10, the claims contain the same substantive limitations as independent claim 1, therefore, the claims are allowed on the basis as independent claim 1.
Claims 2-8 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-242-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                                                                                                                                         
/MAMADOU FAYE/
Examiner, Art Unit 2884